Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi EP3392306.
Takahashi exemplifies (1-69) a blend of 26 parts ABS, 10 parts SBC, 44 parts SAN, 10 parts S-1 and 30 parts polypropylene. Normalized to 100 ABS/SBC/SAN/S-1 this becomes:

         28.9% ABS
         11.1% SBC
         48.9% SAN
          11.1% S-1
          33.3 parts polypropylene

The ABS (paragraph 250) has 40.5% polybutadiene 17% acrylonitrile and 49.5% styrene which qualifies as applicant’s “A”. The SBC (paragraph 266) is hydrogenated styrene/butadiene/styrene block polymer which qualifies as applicant’s “B”. SAN is applicant’s preferred “C”. S-1 (paragraph 271) is 5µ talc which qualifies as applicant’s “D”.
	The amount of rubber provided by the ABS is 0.405 x 26 or 10.5 parts which is close to the amount of “B” (ie 10 parts).

	In regards to applicant’s dependent claims:
	The polybutadiene of the ABS has a size of 290nm and the graft rate is 55% (paragraph 250).
	The composition is molded into a test piece (paragraph 282).

Claims 5,9 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takahashi EP3392306.
Takahashi EP3392306 applies as explained above.
The exemplified block polymer’s styrene content is not reported. However, Takahashi (paragraph 65) teaches that the styrene content of the block polymer be 10-40%.
It would have been obvious (if not considered anticipated) to utilize a styrene/diene block polymer of 10-40% styrene in the cited example.


Claims 6,11,13 and 17 are rejected under 35 U.S.C. 103 as obvious over Takahashi EP3392306 in view of the Muscovite entry in Cameo and Yamaguchi 2012/0252945
	Takahashi applies as explained above.
	The cited example contains talc instead of muscovite. However, Takahashi (paragraph 139) suggests the filler be mica.
	Muscovite is the most common form of mica (see the Cameo page). Applicant’s claimed size is believed to encompass most muscovites used as additives to plastics. Yamaguchi (paragraph 82) teaches the sizes for muscovite mica.
	It would have been obvious to select 1-200µ muscovite as Takahashi’s filler as Takahashi names mica and muscovite of this size is the common form of mica.


Claims 4,8,10 and 15 are rejected under 35 U.S.C. 103 as obvious over Takahashi EP3392306 in view of the JSR Dynaron brochure.
Takahashi EP3392306 applies as explained above.
	Takahashi’s example does not use the preferred block (ie Dynaron 8903P) polymer of applicant’s examples.
	Dynaron 8903P is known to be a S-EB-S type block polymer having 35% styrene (see page 4 of the JSR Dynaron brochure). This conforms with the requirements set forth by Takahashi (paragraph 77,79).
	Replacing the styrene-hydrogenated butadiene-styrene block polymer of Takahashi’s cited example with Dynaron 8903P would have been obvious as it would have been obvious to employ any commercial S-EB-S that falls within Takahashi’s guidelines.
	
Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as obvious over Michaelis de Vasconcellos 2019/0119481.
	The reference exemplifies (#1) a blend of 20 parts “graft ABS”, 10 parts SBC, 60 parts SAN and 10 parts mABS.
Normalized to 100 graft ABS/SBC/SAN/ this becomes:

         22.2% ABS
         11.1% SBC
         66.7% SAN
          11.1 parts mABS
          
The graft ABS (paragraph 239) has 52% polybutadiene 14% acrylonitrile and 34% styrene which qualifies as applicant’s “A”. The SBC (paragraph 245) is hydrogenated styrene-styrene/butadiene-styrene block polymer which qualifies as applicant’s “B”. SAN is applicant’s preferred “C”. The mABS (paragraph 246) has too little polybutadiene and does not qualify as applicant’s “A”.
	The amount of rubber provided by the ABS is 0.52 x 20 or 10.4 parts which is close to the amount of “B” (ie 10 parts).
	The cited example lacks 1-200µ inorganic filler.
	However, the reference (paragraph 200,201,204) suggests phyllosilicates such as an additive @0.01-5 parts. It would have been obvious to add phyllosilicate to the cited example as directed by the reference.

	In regards to applicant’s dependent claims:
	The graft ABS is based on a combination of two rubbers of 0.55µ and 0.25µ (paragraph 238).
The SBC (paragraph 245) has an MVR of 13cm3 @ 2000C and 5/kg. This is 13cm3 @ 2000C and 49N. Given the density of SBC’s are ~0.89-0.89g/cm3 (see the Tuftec brochure), the MFR of the exemplified SBC is easily within 1-25g/10min @ 2000C and 49N. If the MVR @ 2000C and 49N meets applicant’s criteria, then the MVR @ 2300C and 21.2N would also be expected to be inherently met.
	The SBC (paragraph 245) has 20,000g/mol styrene endblocks and a 90,000g/mol midblock. This means the endblocks make up 30wt% of the SBC and the midblock 70wt%.
	The blend is molded into test pieces (paragraph 257).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        7/10/22